Citation Nr: 0712394	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-39 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




REMAND

The veteran served on active duty from June 1951 to 
July 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

After the veteran filed his claim, a general medical 
examination was provided to him.  The June 2004 report 
records signs and symptoms and a list of diagnoses, most of 
which are conditions for which the veteran is not service-
connected.  Since the examiner provided no opinion as to 
whether the veteran's service-connected disabilities preclude 
all forms of substantially gainful employment, another 
examination is necessary to obtain such a medical opinion.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

In addition, since the veteran has never been provided with 
notice that complies with Dingess v. Nicholson, 19 Vet. App. 
473 (2006), such notice should be given. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1.  Send the veteran notice that complies 
with Dingess v. Nicholson, 19 Vet. App. 
472 (2006).  

2.  Schedule the veteran for an 
appropriate examination.  The claims file 
must be made available to the examiner and 
the examiner's report should indicate that 
it was reviewed.  A thorough history 
should be obtained from the veteran.  All 
necessary tests should be given and any 
results from such tests should be 
addressed in the examiner's report.  The 
examiner should offer an opinion with 
complete rationale as to whether his 
service-connected disabilities preclude 
all forms of substantially gainful 
employment consistent with his education 
and occupational experience.  

3.  Thereafter, readjudicate the claim.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given an appropriate amount of 
time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




